Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 14, the prior art of record fails to show an electronic device comprising: a communication circuit including a first antenna element and a second antenna element, and configured to identify a first value through the first antenna element and identify a second value through the second antenna element, wherein the first antenna element is spaced apart from the second antenna element; a processor; and at least one memory, wherein the at least one memory stores instructions configured to, when executed, cause the processor to: identify whether the first value is equal to or lower than a predetermined threshold value corresponding to operation of a first module; in response to the first value being equal to or lower than the predetermined threshold value, identify whether the operation of the first module adjacently disposed around the first antenna element has been started; in response to identification of a start of operation of the first module, compensate for the first value after the operation of the first module is started, by using the first value before the 2DOCKET No. SAMS05-24544 APPLICATION NO. 17/297,948 PATENT operation of the first module is started, or the second value after the operation of the first module is started; and perform operation of the communication circuit by using the compensated first value, and wherein the first value after the operation of the first module is started includes a first noise value generated by the operation of the first module. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang teaches a data transmission method and system including an adjustment parameter transmitted by an terminal according to reference signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646




/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        08/25/2022